





Exhibit 10.1




EXECUTION VERSION




GUARANTEE




October 12, 2015







The undersigned, Svenska Cellulosa Aktiebolaget SCA (publ), a Swedish
corporation (the “Guarantor”), in consideration of the execution and delivery of
that certain Agreement and Plan of Merger, dated as of October 12, 2015 (as it
may be amended or modified from time to time, the “Merger Agreement”) by and
among SCA Americas Inc., a Delaware corporation (“Parent”), Salmon Acquisition,
Inc., a Wisconsin corporation and a wholly owned subsidiary of Parent (“Merger
Sub”), and Wausau Paper Corp., a Wisconsin corporation (the “Company”), pursuant
to which Parent, Merger Sub and the Company have agreed to enter into a business
combination transaction pursuant to which Merger Sub will be merged with and
into the Company, the separate corporate existence of Merger Sub will thereupon
cease and the Company will continue as the surviving corporation and a wholly
owned Subsidiary of Parent (the “Merger”), as more fully described in the Merger
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby fully, unconditionally
and irrevocably guarantee to the Company the due and punctual payment of the
monetary obligations of Parent and Merger Sub in accordance with, and subject
to, the terms of the Merger Agreement (the “Obligations”).  Capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Merger Agreement.  The Company may demand payment hereunder only if it
shall have first demanded payment of the Obligations from Parent and Merger Sub
in accordance with the terms of the Merger Agreement and the Parent and Merger
Sub shall not have made such payment in accordance with such terms; provided
that the Company shall have no such obligation to demand such payment under the
Merger Agreement if prohibited from doing so due to the existence of the
automatic stay or similar prohibition thereon pursuant to any bankruptcy,
reorganization or similar proceeding involving the Parent or Merger Sub.




The Guarantor hereby acknowledges and agrees that, with respect to all of the
Obligations, this Guarantee (this “Guarantee”) (i) shall be a guarantee of
payment and not of collection and (ii) shall not be necessary for the Company,
in order to obtain the benefits of this Guarantee, and to enforce this
Guarantee, first (or at all) to (a) institute suit or exhaust its rights and
remedies against Parent or Merger Sub or (b) join Parent or Merger Sub or any
other Person in any action seeking to enforce this Guarantee, and in each case
the Guarantor hereby waives any rights which it may have to require the Company
to take such action.  To the fullest extent permitted by Law, the obligations of
the Guarantor hereunder shall not be affected by any change in the existence
(corporate or otherwise) of Parent, Merger Sub or the Guarantor or any
insolvency, bankruptcy, reorganization or similar proceeding affecting any of
them or their assets.  The Guarantor agrees that this Guarantee and the
obligations of the Guarantor hereunder are absolute, irrevocable and
unconditional and shall be enforceable against the Guarantor to the extent due
and payable under the terms of the Merger Agreement as it may be amended or
modified or compliance therewith waived from time to time, and, to the extent
permitted by











--------------------------------------------------------------------------------







applicable Law, irrespective of any circumstance that might constitute a legal
or equitable discharge or defense of a surety or guarantor (other than that the
Obligations are not then due and payable, have been satisfied in accordance with
their terms or any other defenses that could be raised by the Parent or Merger
Sub under the terms of the Merger Agreement); provided however, that nothing in
this Guarantee shall constitute a waiver of, or in any way affect, the rights of
the Company or of the Parent and Merger Sub under the Merger Agreement.  Without
limiting the generality of the foregoing, the Guarantor’s liability shall extend
to all amounts that would constitute Obligations and would be owed by the Parent
or Merger Sub to the Company under the Merger Agreement but for the fact that
they are unenforceable, or not allowable, due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Parent or Merger Sub.  The
Guarantor acknowledges that it will receive direct and indirect benefits from
the consummation of the transactions contemplated by the Merger Agreement and
that the waivers set forth in this Guarantee are knowingly made in contemplation
of such benefits. This Guarantee is a continuing guarantee, and shall apply to
all Obligations whenever arising.




The Guarantor hereby represents and warrants to the Company that (a) it has all
power and authority to execute, deliver and perform this Guarantee; (b) the
execution, delivery and performance of this Guarantee by the Guarantor has been
duly and validly authorized and approved by all necessary corporate action, and
all consents, approvals, authorizations, permits of, filings with and
notifications to, any authority necessary for the due execution, delivery and
performance of this Guarantee by Guarantor have been obtained or made and all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any authority, is required in connection with the
execution, delivery or performance of this Guarantee; (c) this Guarantee has
been duly and validly executed and delivered by it and constitutes a valid and
legally binding obligation of it, enforceable against the Guarantor in
accordance with its terms; and (d) the Guarantor will have the financial
capacity to pay and perform its obligations under this Guarantee when due and
payable.




This Guarantee sets forth the entire understanding of the Company and the
Guarantor with respect to the Guarantor's guarantee of Parent and Merger Sub’s
obligations under the Merger Agreement.  No waiver or modification of any
provision of this Guarantee shall be effective unless in writing and signed by
the party against whom enforcement is sought, nor shall any waiver be applicable
except in the specific instance for which it is given.  




This Guarantee shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to its choice-of-laws provisions.  Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware, in any action or proceeding arising out of or relating to
this Guarantee or any transaction contemplated by this Guarantee or for
recognition or enforcement of any judgment relating to the transactions
contemplated by this Guarantee; provided, however, that if such court does not
have jurisdiction over such action or proceeding, such action or proceeding
shall be heard and determined exclusively in any federal or state court located
in the State of Delaware.  Consistent with the preceding sentence, each of the
parties hereto hereby (i) submits to the exclusive jurisdiction of any federal
or state court sitting in the State of Delaware for the purpose of any action or
proceeding arising out of or relating to this Guarantee brought by either party
hereto and (ii) irrevocably waives, and agrees not to assert by way of motion,
defense, or otherwise, in any such action or proceeding, any











--------------------------------------------------------------------------------







claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the action or proceeding is brought in an inconvenient forum, that the venue of
the action or proceeding is improper, or that this Guarantee or the transactions
contemplated by this Guarantee may not be enforced in or by any of the above
named courts. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY SUIT
OR ACTION ARISING OUT OF THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY.




Neither the Guarantor nor the Company may assign its rights, interests or
obligations hereunder to any other person (except by operation of law) without
the prior written consent of other party. This Guarantee shall be binding upon
the Guarantor and the successors and permitted assigns of the Guarantor and
shall inure to the benefit of the Company and its successors and permitted
assigns. This Guarantee may be delivered via facsimile or as an attachment to an
electronic mail message in “pdf” or similar format, which shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.




[Signature page follows]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed as of the date first written above.







SVENSKA CELLULOSA AKTIEBOLAGET SCA (publ)







By:  /s/ MIKAEL SCHMIDT

Name:  Mikael Schmidt

Title: Senior Vice President & General Counsel







Accepted and Agreed:




 WAUSAU PAPER CORP.







By:  /s/ MICHAEL C. BURANDT

Name:  Michael C. Burandt

Title:  Chairman and Chief Executive Officer








[Signature Page to Guarantee]


